DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed January 27, 2021.
Claim 12 has been canceled.
Claim 21 has been added.
Claims 1, 14, and 16 have been amended.
Claims 2-11, 13, 15, and 17-20 are in their original presentation.
Claims 1-11 and 13-21 are currently pending and have been fully examined.
	
Claim Objections
Claim(s) 1, 14, and 16 is/are objected to because of the following informalities:  Claim 1, in line 18 recites the limitation, “based on a comparison of the received patent data”. This appears to be a typographical error that should read “the received patient data”. Claims 14 and 16 contain similar errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 1-11 and 13-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of patients" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite “a plurality of patients” so it is unclear what is being referred to as “the plurality of patients”.
Claim 1 recites the following limitations: “at least one key marker” in lines 8-9, “the at least one key marker” in line 14, “one key marker” in line 21, and “the one key marker” in line 25. These limitations, when read together result in multiple possible interpretations regarding what is to be displayed. 
One possible interpretation is that the status categories for the patients “associated with one key marker” (line 21) are status categories associated with any of the at least one key markers, and the “the plurality of status categories for the one key marker of the plurality of patients” (line 25) is referring to the same status category as in line 21 and “the one key marker” is whichever key marker of the at least one key marker that was used in determining the status category (i.e., from a plurality of key markers, any one could cause a patient to be assigned to a status category, and the one key marker is simply referring to the same key marker used when assigning the status category, but no particular key marker of the at least one key markers).

For the purposes of examination, the claims will be interpreted as the first interpretation, where the one key marker is any of the one key markers that is associated with the status category associated with patient.
Claims 2-11, 13, and 21 all ultimately depend from claim 1 and inherit the defects of the claim. Claims 2-11, 13, and 21 are all rejected under 112(b) for the same reasons as claim 1.
Claims 14 and 16 are independent claims that recite limitations that are the same or substantially similar to all the limitations in claim 1 rejected under 112(b). Claims 14 and 16 are rejected under 112(b) for the same reasons as claim 1.
Claim 15 depends from claim 14 and inherits the defects of the claim. Claim 15 is rejected under 112(b) for the same reasons as claim 14.
Claims 17-20 all ultimately depend from claim 16 and inherit the defects of the claim. Claims 17-20 are all rejected under 112(b) for the same reasons as claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 13-21 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 14), a machine (claim 1), and an article of manufacture (claim 16) which is recited as a method, system, and non-transitory computer readable medium that performs the steps and/or functions of: receive, from a plurality of user computer devices each user computer device of the plurality of user computer devices associated with a patient of the plurality of patients, patient data, where each user computer device receives the patient data including measurements for at least one key marker including at least one of weight, blood pressure, and pulse for the corresponding patient; for each patient of the plurality of patients, retrieve a reference model tailored to the corresponding patient, wherein the reference model based on historical patient data of the corresponding patient, and including threshold data for the at least one key marker including at least one of weight, blood pressure, and pulse, and wherein the threshold data established by a healthcare provider associated with the corresponding patient; determine, based upon the comparisons, at least one status category for each of the plurality of patients based on a comparison of the received patent data and the corresponding reference model; generate instructions for simultaneously displaying the plurality of status categories associated with the plurality of patients associated with one key marker on a first graphical user interface on a healthcare provider computer device associated with the healthcare provider; and transmit the generated instructions to the healthcare provider computer device to cause the plurality of status categories for the one key marker of the plurality of patients to be simultaneously displayed by the first graphical user interface which is to be displayed on the healthcare provider computer device.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim is directed to a system to perform the process of assigning patient data to a status category, which is performed by the system comparing the patient data to a reference model, including threshold data for a plurality of patient measurements, and determining a status category for the patient based on that comparison. This is evaluating the data and making a judgment based on the evaluated data’s relation to a threshold. 

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea 

Insignificant Extra-Solution Activity
The steps of receiving patient data from a plurality of uses computer devices associated with a plurality of patients and the healthcare provider associated with the corresponding patient establishing the threshold data are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the data to be patient data received from a plurality of user computer devices, including measurements for at least one of weight, blood pressure, and pulse, and the step requiring the reference model to be tailored to the corresponding patient and based on historical patient data of the corresponding patient, including threshold data for the at least one of weight, blood pressure, and pulse established by a healthcare provider associated with the corresponding patient, are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 
The steps of generating instructions for displaying a graphical user interface, and transmitting the instructions to the healthcare provider computer are examples of necessary data outputting because they serve only as a means of displaying the results of the evaluation of the patient data. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).


Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps specifying that the data be patient data including measurements of at least one of weight, blood pressure, and pulse are steps that are used to generally link the performance of the comparison of the data to a threshold to the field of patient monitoring. 
The steps reciting generically recited components of a computer system, such as a computing device including at least one processor in communication with at least one memory device and a plurality of user computer devices, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a series of user devices connected to a central server by a network.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer


Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).

The recited computer components (e.g., a health monitoring computing device including at least one processor in communication with at least one memory device and a plurality of user computer devices) are all generically recited components (see specification, par. [0072]). The specification further describes embodiments where the generically recited computers operate commercially available operating system environments (see specification, par. [0093]). Commercially available components, generic computer components, and specially-programmed computer components 
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is network of devices connected to a central computer that receives patient data, compares the received patient data to a set of stored thresholds corresponding to the patient, assigns the patient a status category based on the comparison, and provides a user device instructions for displaying a graphical user interface. This is a networked system of generic computers performing the abstract idea and insignificant extra-solution activities through these generically described devices performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-11, 13, and 21 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-13 recite the same abstract idea of certain methods of organizing human activity of claim 1.
Claims 2-11, 13, and 21 all recite additional limitations that amount to: insignificant extra-solution activity, additional abstract ideas, or additional instances of the same abstract idea.
Claims 2, 4-5, and 21 all recite additional limitations that serve to select by type or source the data to be manipulated by limiting the analysis to either specific types of 
Claims 3, 8-9, and 13 recite additional limitations that amount to extra-solution activities that are not meaningful limitations on the claim. These limitations merely describe the methods by which the results of the data or means for data input are to be displayed to users in a graphical user interface. They describe display choices such as, the use of a pie chart, how the data should be represented in the pie chart, how to color-code the display of the results, and how a question should be presented on a display screen and what means are to be used for gathering the user’s response as input. Such limitations that do not impose significant limitations on, or are only tangentially related to, the claimed invention are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than an abstract idea (MPEP 2106.05(g)(2)).
Claims 6-7 recite additional limitations that describe an additional abstract idea by describing a mathematical concept used as part of the comparison of the data to the threshold data. Claims 6-7 recite a series of mathematical steps that are used to establish the status category of the data when the data does not clearly conform to one discrete status category. Mathematical concepts are an abstract idea, and using mathematical concepts as part of the analysis described as a mental process means the claims would still be directed towards an abstract idea.
Claim 10 recites additional limitations amount to the insignificant extra-solution activity of necessary data outputting (MPEP 2106.05(g)). The claim describes receiving a user selection of a particular status category, and the system retrieves the data from memory, transmits instructions for displaying the data over a network, and displays the 
Claim 11 recites additional limitations describing an additional instance of the abstract idea by having the same receiving patient data (the patient input), comparing the patient data to the threshold data, determining a status category, and outputting the results (in the form of a status indicator). The additional limitations regarding the input sections in the graphical user interface merely serve to link the performance to the technological environment of the patient device, and also serve as mere instructions to implement the abstract idea using a computer.
Claim 15 ultimately dependents from Claim(s) 14 and includes all the limitations of Claim(s) 14. Therefore, claim(s) 15 recite the same abstract idea of a mental process as claim 14. 
Claim 15 recites limitations that are the same or substantially similar to the limitations of claim 8. Claim 15 is rejected for the same reasons as claim 8.
Claims 17-20 are ultimately dependent from Claim(s) 16 and includes all the limitations of Claim(s) 16. Therefore, claim(s) 17-20 recite the same abstract idea of a mental process as claim 16.
Claims 17-20 recite limitations that are the same or substantially similar to the limitations of claims 5, 6, 8, and 11, respectively. Claims 17-20 are rejected for the same reasons as claims 5, 6, 8, and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-5, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaleski (US PG Pub. 2017/0300649) in view of Banerjee (US PG Pub. 2014/0310014) in further view of Myers (US PG Pub. 2017/0132383).

Claim 1
	Regarding claim 1, Zaleski teaches 
A health monitoring (HM) computing device for monitoring patient vitals in real time
Par. [0026], “This disclosure is directed to systems and methods for providing clinical information and clinical analysis (e.g., informatics), and more particularly, systems and methods for providing trending observations, user-defined analysis rules based on any datum, and raw measurements from any data source at a point of patient care.”
The HM computing device including at least one processor in communication with at least one memory device, the at least one processor programmed to:
Par. [0080], “Computer system 1900 includes one or more processors, such as processor 1904. Processor 1904 is connected to a communication infrastructure 1906 (e.g., a bus or network).”
Receive from a plurality of user computer devices each user computer device of the plurality of user computer devices associated with a patient of the plurality of patients, patient data
Par. [0040], “Furthermore, data can be displayed in a synchronized, columnar format that aligns the time stamps of all findings from potentially disparate sources associated with the same patient (i.e., different medical devices associated with the same patient but that are 
Where each user computer device receives the patient data including measurements for at least one key marker including at least one of weight, blood pressure, and pulse for the corresponding patient
Par. [0040], “Furthermore, data can be displayed in a synchronized, columnar format that aligns the time stamps of all findings from potentially disparate sources associated with the same patient (i.e., different medical devices associated with the same patient but that are collecting data independently) in a visual display at a point of care regardless of data source (i.e., from a variety of medical devices).”
See also par. [0049]-[0050], which describes associating the patient with medical devices that can include patient monitors, as-hoc, spot vital signs machines, and glucose meters. 
Par. [0052], “FIG. 3 shows an example user-interface 300 according to aspects of the present invention. FIG. 3 shows a plurality of parameters, for example heart rate ("HR"), systolic blood pressure ("Sys"), mean blood pressure ("Mean"), and diastolic blood pressure ("Dias").”
For each patient of the plurality of patients, retrieve a reference model tailored to the corresponding patient 
Par. [0058], “Upon saving the new maximum and minimum threshold values, each data point beyond the maximum and minimum threshold 
Par. [0059] further describes the ability to view received patient data that exceeds (or falls below) the threshold values in the interface. Because the user had previously saved the threshold values, the system must access these saved values from the memory in order to compare the received values to the threshold and generate the notifications.
Par. [0062], “FIG. 10A shows an example user-interface 1000A having user definable rules according to aspects of the present invention. In embodiments, rules based on individual or combined medical device parameter values per patient or a collection of patients can be created by a user. FIG. 10B shows a library 1000B of user-definable rules that can be applied to any patient based upon rules and notifications settings established by the user. FIG. 10A shows a user-interface configured to permit a user to define rules for a specified parameter. In embodiments, rules (and thresholds) can be tailored to a specific patient or a specific department.”
Par. [0063], “In embodiments, rules can be simple mathematical expressions and conditions that can be defined and stored by the user. These rules can be applied to parameters or medical devices such that 
The specification of the current application, at par. [0036], describes a reference model as being tailored to each patient registered with the HM computing device, and the reference models including range of thresholds for each key marker set by the patient’s healthcare provider. Zaleski teaches patient thresholds that are set by a healthcare provider and specific to each patient
The reference model including threshold data for the at least one key marker including at least one of weight, blood pressure, and pulse
Par. [0057], “For example, as shown in FIG. 7, a maximum threshold value for a heart rate is 99 bpm (beats per minute) and a minimum threshold value is 97 bpm.”
Wherein the threshold data established by a healthcare provider associated with the corresponding patient
Par. [0062], “FIG. 10B shows a library 1000B of user-definable rules that can be applied to any patient based upon rules and notifications settings established by the user. FIG. 10A shows a user-interface configured to permit a user to define rules for a specified parameter. In embodiments, rules (and thresholds) can be tailored to a specific patient or a specific department.”
Determine, based upon the comparisons, at least one status category for each of the plurality of patients based on a comparison of the received patient data and the corresponding reference model
Par. [0060], “In embodiments, further advantages include the capability to communicate value of parameters in relation to an associated threshold. That is, in embodiments, where a plurality of proximal threshold levels correspond to levels of notification can be defined. For instance, a heart rate can have a "not-to-exceed threshold" (NTE threshold) set for 120 bpm, which identifies point at which a "red" notification can be transmitted to one or more specified users. Furthermore, an "intermediate threshold" (IT threshold) can be set to 90 bpm, which identifies the point at which a "yellow" notification can be transmitted to the one or more specified users. In embodiments, the "yellow" notification represents a default and the coloration of notifications can be custom tailored to enable any possible coloring scheme associated with various threshold levels.”
The patient’s data is compared to a set of threshold values for the patient that define the reference model. The status is determined based on the received patient data’s relation to the thresholds.
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, 
Generate instructions for simultaneously displaying the plurality of status categories associated with the plurality of patients associated with one key marker on a first graphical user interface on a healthcare provider computer device associated with the healthcare provider and transmit the generated instructions to the healthcare provider computer device to cause the plurality of status categories for the one key marker of the plurality of patients to be simultaneously displayed by the first graphical user interface which is to be displayed on the healthcare provider computer device
Par. [0059], “The display of the patient data collected from bedside monitors is viewed in tabular form and the display screen allows the user to define thresholds upon which notification alerts can be generated.”
Par. [0060], “In embodiments, notifications can be sent when the IT threshold is triggered and when the NTE threshold is triggered. In this way, the one or more specified users can be aware of trending vitals of a patient, such that they can take preventative actions or be on alert of a patient's condition. In embodiments, the notifications transmitted for the IT and NTE events can include the values of the specific parameters (or rules) displayed in the notification as well as a color metaphor indicating the occurrence of IT and NTE events.”
Par. [0070], “FIG. 11 shows a user-interface 1100 having a grid view according to aspects of the present invention. In embodiments, a grid view can be provided at a census level within the user-interface that can show all patients with respect to given thresholds. In other words, FIG. 11 shows user-interface 1100 having dashboard view of the overall patient population with respect to established thresholds as described herein. In embodiments, alerts having a specified color associated with a threshold can be displayed in the grid view.”
Each of the color coded blocks indicate a patient, and the color coding indicates the patient’s status in at least one key marker (e.g., if the color is orange, the patient has an intermediate alert status for one of the key markers).
See also par. [0044] which describes the system being operating by the user through a browser on their computer receiving information from a central location.
However, Zaleski does not teach
The patient device being a patient computing device
The reference model based on historical patient data of the corresponding patient
Banerjee teaches
The plurality of user devices associated with a plurality of patients being  computing devices
Par. [0022], “As discussed in reference to FIG. 1, below, in an aspect of the present invention, embodiments of the system and method are accessible via a variety of computing terminals, including but not limited to, mobile device, smartphones, tablets, laptops and/or desktops.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski the ability to associate with a patient a computing device, as taught by Banerjee, because it allows for real-time remote monitoring of patients to assist the patients and physicians treating them to monitor the patient’s condition and make adjustments if needed (see Banerjee, par. [0024]-[0025]).
Myers teaches
The reference model based on historical patient data of the corresponding patient
Par. [0005], “Optionally, the system can also include a measurement database storing historic medical measurement data received over the communication interface system, wherein the medical measurement data comprises one or more of biometric data, clinical data, laboratory data, environmental data, and observation data.”
See also par. [0049]-[0050]
Par. [0057], “It is also possible to use unsupervised machine learning techniques to identify events that could be used to train the supervised feature selection or rule generation algorithms.”
Par. [0058], “Once training on historic data is complete, the trained system can recommend new rules or changes to existing rules. The system can thus be thought of as a rule recommendation or discovery engine. A user of the system can be presented an interface where they could accept, reject or edit the recommendations to result in a new set of rules or model against which historic or new incoming measurement data will be evaluated. The presented rules can also be compared against the initial set of rules and differences noted and presented to a user.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski and Banerjee the ability to base the reference model tailored to the patient on historical patient data, as taught by Myers, because it allows the system to analyze trends in the patient’s data prior to known health events so that it can better determine which data values are predictive of the health events in the future and set the thresholds accordingly (see Myers, par. [0049]-[0050], [0057]-[0059]).

Claim 2
	Regarding claim 2, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. Zaleski further teaches
The at least one status category is at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”

Claim 4
	Regarding claim 4, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. Zaleski further teaches
A plurality of status categories are determined for each patient, wherein each status category corresponds to measurements for each of a plurality of parameters, including blood pressure, and pulse
Par. [0051], “FIG. 2 shows an example of a user-interface 200 having a patient charting view. In embodiments, the patient charting view shows parameters in a tabular format 202. For example, each row lists a parameter obtained from the bedside monitor and each column identifies a common reporting time interval associated with the listed parameters, propagated to the nearest reporting time. For example, as shown in FIG. 2, the parameters can include heart rate ("HR") and premature ventricular contraction per minute ("PVC/min") among others.”
Fig. 2 also lists blood pressure readings among the displayed parameters.
Par. [0033], “The ability to set parameter-level thresholds on individual parameters to facilitate event reporting when certain values exceed a predetermined threshold, thereby providing the capability to manage medical device data and patient observations dynamically. The thresholds can be tailored to clinical needs of the end user as per the practice of medicine, to minimize the occurrence of "nuisance" alarms.”
Par. [0062], “FIG. 10A shows an example user-interface 1000A having user definable rules according to aspects of the present invention. In embodiments, rules based on individual or combined medical device parameter values per patient or a collection of patients can be created by a user.”
The ability to define the rules at the parameter level based on the output of individual monitor devices and describing parameter values such as heart rate and blood pressure being parameter values derived from monitoring devices means the system has the ability to set rules specific to each of those monitored parameters.
However, Zaleski does not teach
The plurality of parameters including weight
Myers teaches
Alert thresholds associated with monitoring the weight of a patient
Par. [0015], “Embodiments of the systems and methods described herein are directed to determining changes in health state by inference 
Par. [0016], “Examples of biometric data include heart rate, respiration rate, weight, blood pressure, patient movements, and so forth. Examples of observational data include weight, swelling, urine output, and so forth.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, and Myers the ability to set rules based on monitored changes in weight, as taught by Myers, because weight is among many different variables where changes in the parameter values can be used to generate inferences regarding a future state of a patient (see Myers, par. [0015]).

Claim 5
	Regarding claim 5, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. Zaleski further teaches
The reference model including a plurality of thresholds based on the threshold data established for each of the plurality of patients; the plurality of thresholds including: a first threshold corresponding to a baseline measurement status category, a second threshold corresponding to a warning measurement status category, and a third threshold corresponding to a critical measurement status category
Par. [0060], “In embodiments, the threshold levels can be marked using horizontal lines 702 on a graphical plot. Furthermore, any data points exceeding the threshold values can be marked using a first colored data point, e.g., red, whereas data points within the threshold values can be marked using a different colored data point, e.g., green.”
This shows the system using the color green to indicate values that do not violate a threshold. This is describing a set of threshold values for a non-alarm state of the patient. 
Par. [0060], “In embodiments, further advantages include the capability to communicate value of parameters in relation to an associated threshold. That is, in embodiments, where a plurality of proximal threshold levels correspond to levels of notification can be defined. For instance, a heart rate can have a "not-to-exceed threshold" (NTE threshold) set for 120 bpm, which identifies point at which a "red" notification can be transmitted to one or more specified users. Furthermore, an "intermediate threshold" (IT threshold) can be set to 90 bpm, which identifies the point at which a "yellow" notification can be transmitted to the one or more specified users. In embodiments, the "yellow" notification represents a default and the coloration of 
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”

Claim 14
	Claim 14 is a process claim that recites a computer-based method for monitoring patient vitals in real time, where the method is implemented using a system that is the same or substantially similar to the system of claim 1 performing functions that are the same or substantially similar to the functions performed by the system of claim 1. Zaleski teaches the following limitations not addressed in the rejection of claim 1
A computer-based method
Par. [0026], “This disclosure is directed to systems and methods for providing clinical information and clinical analysis (e.g., informatics), and more particularly, systems and methods for providing trending observations, user-defined analysis rules based on any datum, and raw measurements from any data source at a point of patient care.”
Please refer to the rejection of claim 1 for additional limitations.

Claim 16
	Claim 16 is a computer program product claim that recites one or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon for monitoring patient vitals in real time, where the instructions are implemented using a system that is the same or substantially similar to the system of claim 1 performing functions that are the same or substantially similar to the functions performed by the system of claim 1. Zaleski teaches the following limitations not addressed in the rejection of claim 1
One or more non-transitory computer-readable storage media having computer-executable instructions embodied thereon
Par. [0084]-[0085]
Please refer to the rejection of claim 1 for additional limitations.

Claim 17
Claim 17 is a computer program product claim dependent from claim 16 that recites additional limitations that are the same or substantially similar to the systems of claim 5. Please refer to the rejections of claims 16 and 5.

Claim(s) 3, 8-10, 15, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, and Myers, in further view of Maley (US PG Pub. 2018/0096104).

Claim 3
	Regarding claim 3, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. Zaleski further teaches
The first graphical user interface including an interactive display
Par. [0071], “In embodiments, on-mouse-over of a particular patient tab, a patient's clinical information can be displayed as a pop-up. For example, as shown in FIG. 11, vitals data of patient ICU003 can be displayed when a mouse is played over the block corresponding to such patient. In embodiments, statistics shown in the vitals popup can be "clickable" such that clocking on a statistic can take you directly to the acceptance UI for the patient on that location zooming on the time of the particular event or zooming down on current vitals.”
However, Zaleski does not teach
The first graphical user interface including a pie chart comprising aggregate patient data based on the corresponding status category, the aggregate patient data including the received patient data
Maley teaches
The first graphical user interface including a pie chart comprising aggregate patient data based on the corresponding status category, the aggregate patient data including the received patient data
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are 
The green, yellow, and red conditions correspond to patients in low, medium, and high risk, respectively, based on an analysis of patient data. See par. [0057].
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, and Myers the ability to include in the first graphical user interface an interactive pie chart comprising aggregate patient data based on the corresponding status category, the aggregate patient data including the received patient data, as taught by Maley, because it allows for a quick assessment of the data for a group of patients (see Maley, par. [0167]).

Claim 8
Regarding claim 8, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. Zaleski further teaches
The first graphical user interface including an interactive display having a plurality of portions, the plurality of portions including: a first portion corresponding to a baseline measurement status category, the first portion representing patients having measurements within the baseline measurement status category; a second portion corresponding to a warning measurement status category, the second slice portion representing patients having measurements within the warning measurement status category; and a third portion corresponding to a critical measurement status category, the third portion representing patients having measurements within the critical measurement status category
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”
Par. [0071], “In embodiments, on-mouse-over of a particular patient tab, a patient's clinical information can be displayed as a pop-up. For example, as shown in FIG. 11, vitals data of patient ICU003 can be displayed when a mouse is played over the block corresponding to such patient.”
However, Zaleski does not teach
The first graphical user interface including a pie chart having a plurality of slice portions
The plurality of slice portions each corresponding to one of three measurement status categories, wherein each of the plurality of slice portions represents patients having measurements within the status category corresponding to the slice portion
Maley teaches
The first graphical user interface including an interactive pie chart having a plurality of slice portions, wherein the plurality of slice portions each corresponding to one of three measurement status categories, wherein each of the plurality of slice portions represents patients having measurements within the status category corresponding to the slice portion
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status. An assessment status tab may be selected to focus on a particular status.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, and Myers the ability to include in the first graphical user interface a pie chart having a plurality of slice portions each corresponding to a measurement status category and representing patients having measurements in that measurement status category, as taught by Maley, because such a pie chart allows for a quick assessment of the data for a group of patients (see Maley, par. [0167]).

Claim 9
Regarding claim 9, the combination of Zaleski, Banerjee, Myers, and Maley teaches all the limitations of claim 8. Zaleski further teaches
The first portion being associated with a first color corresponding to a baseline measurement status category; the second portion being associated with a second color corresponding to the warning measurement status category; and the third portion being associated with a third color corresponding to the critical measurement status category
Par. [0070], “For example, patients having acceptable readings can have a first colored block, e.g., green, patients with an intermediate alert can have a second colored block, e.g., orange, (patients ICU003, ICU012, and ICU060), and patients with a high level alert can have a third colored block, e.g., red (patients ICU007 and ICU047).”
However, Zaleski does not teach
The portions being slice portions of an interactive pie chart
Maley teaches
Color coding slice portions of a pie chart
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status. An assessment status tab may be selected to focus on a particular status.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, see Maley, par. [0167]).

Claim 10
Regarding claim 10, the combination of Zaleski, Banerjee, Myers, and Maley teaches all the limitations of claim 8. Zaleski further teaches
Upon receiving selection of one of the plurality of portions, the at least one processor being further programmed to generate instructions for displaying a second graphical user interface on the healthcare provider computer device; the second graphical user interface including patient data for each patient within the corresponding status category; and 
Par. [0071], “In embodiments, on-mouse-over of a particular patient tab, a patient's clinical information can be displayed as a pop-up. For example, as shown in FIG. 11, vitals data of patient ICU003 can be displayed when a mouse is played over the block corresponding to such patient. In embodiments, statistics shown in the vitals popup can be "clickable" such that clocking on a statistic can take you directly to the acceptance UI for the patient on that location zooming on the time of the particular event or zooming down on current vitals.”
“Each patient” can be interpreted as one patient if only one patient is in the assigned category.
Transmitting the generated instructions to the healthcare provider computer device to cause the second graphical user interface to be displayed on the healthcare provider computer device
Par. [0044], “In embodiments, the user-interfaces described herein can be shown on a web-browser using a computing device 2008 as described with respect to FIG. 20 discussed below. In embodiments, the user-interface can be generated using a server, e.g., XML-RPC server 2006 of FIG. 20. That is, a server can collect device from an array of sources, e.g., medical devices, hospital records, etc., and generate user-interfaces 100-1800 shown in FIGS. 1-18.”
However, Zaleski does not teach
Displaying to a user information including a total number of patients within the corresponding status category 
Maley teaches
Displaying to a user information including a total number of patients within the corresponding status category 
Fig. 5A-5B which illustrates a listing of the total number of patients in each status category. 
Par. [0167], “The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status.”
see Maley, par. [0167]).
Maley further teaches
Upon receiving a user selection, generating instructions for displaying a second graphical user interface on the healthcare provider computer device, the second graphical user interface including patient data for each patient within the corresponding status category
Although Zaleski properly reads on the claim language, these additional passages from Maley would address situations more in line with the spirit of the present claimed invention where each color coded status category represents more than one patient.
Par. [0167], “An assessment status tab may be selected to focus on a particular status. A listing 530 of patients by name 536 showing individual GOLD stage 538, patient status 540 (color coded). and next visit 542 and any assigned respiratory therapist 544 may be displayed. More patients tab 532 and an all patients tab 534 may be selected to control the listing 530.”
This shows that Maley has the ability to display patient information for an entire list of patients in response to a user selection.
see Maley, par. [0167]).

Claim 15
Claim 15 is a method claim dependent from claim 14 that recites additional limitations that are the same or substantially similar to the systems of claim 8. Please refer to the rejections of claims 14 and 8.

Claim 19
Claim 19 is a computer program product claim dependent from claim 16 that recites additional limitations that are the same or substantially similar to the systems of claim 8. Please refer to the rejections of claims 16 and 8.

Claim 21
	Regarding claim 21, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. However, Zaleski does not teach
Receiving an input from a user selecting a status category
Display a plurality of entries for the plurality of patients corresponding to the selected status category
Maley teaches
Receiving an input from a user selecting a status category and displaying a plurality of entries for the plurality of patients corresponding to the selected status category
Par. [0167], “FIG. 5A is an IPD display that shows the status of all COPD patients, configured according to principles of the disclosure. Using tab 502 to enter this function, FIG. 5A shows a pie chart 516 of the Global Initiative for Obstructive Lung Disease (GOLD) stages 1-4 and pending for all patients in the system 100. (Stages and other important classifications could evolve and IPD can be changed to reflect those movements.) The GOLD stages may be considered a predetermined rating technique. The pie charts 516 and 524 may be color coded for quick assessment of patients' status. Pie chart 524 shows the status of the patients, i.e., green, yellow, red and pending. That is, 18 patients are red condition, 16 patients are yellow condition, 4 patients are green status and 4 patients are pending a status. An assessment status tab may be selected to focus on a particular status. A listing 530 of patients by name 536 showing individual GOLD stage 538, patient status 540 (color coded). and next visit 542 and any assigned respiratory therapist 544 may be displayed. More patients tab 532 and an all patients tab 534 may be selected to control the listing 530.”
The Assessment Status tab, shown as reference number 520 in Fig. 5A, to focus on a particular status is a user input tool. When 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, and Myers the ability to receive a user input selecting a status category and display a plurality of entries for the plurality of patients corresponding to the selected status, as taught by Maley, because the user selection and display of patients with the selected status allows the user to focus on patient’s with a particular status (Maley, par. [0167]).

Claim(s) 6-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, and Myers, in further view of Lo (US PG Pub. 2014/0315200).

Claim 6
	Regarding claim 6, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. However, Zaleski does not explicitly teach
The at least one processor being further programmed to determine at least one status category for patient data that lies in-between two of the plurality of thresholds by: determining a calculated value, calculating a midpoint indicator by adding the determined value to a lower threshold of the two thresholds, and comparing the received patient data to the midpoint indicator to determine the at least one status category for the received patient data, wherein the at least one status category corresponds to one of the two thresholds
Lo teaches
Determine at least one status category for patient data that lies in-between two of the plurality of thresholds by: determining a calculated value, calculating a midpoint indicator by adding the determined value to a lower threshold of the two thresholds, and comparing the received patient data to the midpoint indicator to determine the at least one status category for the received patient data, wherein the at least one status category corresponds to one of the two thresholds
Par. [0125], “In another embodiment, a parameter is determined from the first amount and the second amount (e.g., a difference or a ratio), and the parameter is compared to a cutoff to see if the first amount is statistically higher than the second amount. The same can be done for other determinations of statistical difference or statistical equality. In one implementation, the cutoff values for different determinations can vary, e.g., the cutoff for (iii) may require less statistical deviation than for (i) and (ii).”
Par. [0126], “As described above, if the percentage of fetal DNA is 20% with each fetus contributing 10%, the determination of statistical equality vs. statistically greater for (i) and (ii) can distinguish between 50% (equality) and 60% (greater). Thus, a cutoff for determining statistical greater might be true if the parameter (e.g., fractional 
It would have been obvious to one having ordinary skill in the art before the effective filing date to add to the system of Zaleski, Banerjee, and Myers the ability to assign categories to a parameter value that falls between two threshold values using the method as taught by Lo, because the use of such cutoffs allows a system to discriminate between different classifications (see Lo, par. [0129]).

Claim 7
Regarding claim 7, the combination of Zaleski, Banerjee, Myers, and Lo teaches all the limitations of claim 6. The combination of Zaleski, Banerjee, Myers, and Lo further teaches
The calculated value being determined by: calculating a difference between the two thresholds for which the patient data is in-between, wherein one of the two thresholds has a lower threshold value than the other threshold; and dividing the calculated difference by two
Par. [0126], “Thus, a cutoff for determining statistical greater might be true if the parameter (e.g., fractional concentration) is greater than 55%, which is halfway between 50% and 60%.”
The narrower limitations recited in claim 7 have previously been addressed by the rejection of claim 6 as part of the explanation used to teach the broader limitation in claim 6 that is narrowed by the limitations of claim 7. Therefore this feature is already taught by the combination, and the motivation and rationale to combine references is 

Claim 18
Claim 18 is a computer program product claim ultimately dependent from claim 16 that recites additional limitations that are the same or substantially similar to the systems of claim 6. Please refer to the rejections of claims 16 and 6.

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, and Myers, in further view of Flam (US PG Pub. 2012/0200507).

Claim 11
	Regarding claim 11, the combination of Zaleski, Banerjee, and Myers teaches all the limitations of claim 1. However, Zaleski does not teach
Generating instructions for displaying a second graphical user interface on a patient computer device associated with each of the plurality of patients, the second graphical user interface including
A first input section for inputting patient measurements corresponding to weight
A second input section for inputting patient measurements corresponding to blood pressure
A third input section for inputting patient measurements corresponding to pulse
Wherein each input section includes a status indicator configured to alert each of the plurality of patients as to whether the inputted patient measurements for a corresponding input section is within at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
Transmit the generated instructions to each patient computer device to cause the second graphical user interface to be displayed on each corresponding computer device
Banerjee teaches
Generating instructions for displaying a second graphical user interface on a patient computer device associated with each of the plurality of patients, the second graphical user interface including: a first input section for inputting patient measurements corresponding to weight, a second input section for inputting patient measurements corresponding to blood pressure, and a third input section for inputting patient measurements corresponding to pulse, and transmit the generated instructions to each patient computer device to cause the second graphical user interface to be displayed on each corresponding computer device
Fig. 5 and 14 show examples of a GUI that can be used to input data by the patient on the patient device.
Par. [0065], “Referring to FIG. 4A, a patient utilizes a GUI on the terminal 110 to log into the application (S510), which can be understood as being created by computer code being executed by a processor at a server 130. Hence, the software enables the interactions of what is being referring to in this figure as the application. As seen in FIG. 4A, the patient logs onto the application at the terminal 110 (S510) and enters Blood Pressure, Pulse, and Blood Sugar Readings (S520) and provided that the terminal 110 is connected to a network (i.e., online), the data entered by the patient can be saved on the server 130 (S530a).”
Par. [0093], “An embodiment of the present invention includes a system and method that can be accessed and utilized with a mobile device, which will allow close connection between the physician and the patient. The patient will enter the blood pressure, blood sugar, pulse and meal plan readings their mobile device in a manner including, but not limited to, manually, utilizing an input method, or by voice activation. The GUI utilized for entry and the back end system is useable with any mobile device or computer, which has access to a communications network, such as the Internet.”
Par. [0126], “After the blood pressure and blood sugar readings are inputted manually into the mobile device by the patient, there is a button to send the data to the secure server for review by the physician.”
Although the figures and exemplary embodiments only directly recite input sections for blood pressure and pulse, the specification does describe displaying patient weight data to the physician (Par. [0062], [0113]). Banerjee also describes the patients’ weight readings as being a part of the complete information that is “helpful in evaluating a patient’s treatment for diseases states” 
The received patient data being associated with an alert indicator to notify users of the system about out of range readings
Par. [0024], “In an aspect of the present invention, embodiments of the system and method enable rapid notification of a physician or other medical care provider when a patient exhibits vital signs and/or readings outside of an acceptable range.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, and Myers the ability to generate and transmit to a patient computing device a user interface that is capable of presenting input sections for weight, blood pressure, and pulse and identifying out of range readings entered by the patient, as taught by Banerjee, because it allows the system to remotely monitor a patient based on a complete set of information useful in monitoring the patient’s condition and enabling users to make adjustments to the patient’s care and behavior when it determines the patient’s measurements are out of a predefined range (see Banerjee, par. [0024]-[0025], [0062]).
Flam teaches
Wherein each input section includes a status indicator configured to alert each of the plurality of patients as to whether the inputted patient measurements for a corresponding input section is within at least one of a baseline measurement status category, a warning measurement status category, and a critical measurement status category
In the combination of Zaleski, Banerjee, and Myers used to reject claims 1 and the above-referenced limitations of claim 11, the interface allows the patient to input data. Even though the description of Flam intends for the input to be done by the physician, the concepts described regarding the interface can be applied to interfaces used by any person.
Par. [0083], “After entering the blood pressure reading, a flag 1330 is displayed. The flag 1330 allows additional information to be presented based upon a recorded vital sign. In this current example, the patient's blood pressure was entered as 120/80 in the user interface element 1325, which is in a normal range. The flag 1330, therefore, provides an indication that the data was in a normal range. The flag 1330 can provide this indication based upon the flag's text and color. In addition, the flag's various options are configurable. For example, flag 1330 could have indications including, but not limited to, a slight danger, a moderate danger, and a great danger indication that is based upon various blood pressure levels. Each vital sign has a corresponding flag, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the patient input sections of the system of Zaleski, Banerjee, and Myers the ability to provide each input section with a status indicator to alert the inputting user whether the inputted measurements are within a baseline category, a warning category, or a critical category, as taught by Flam, because it allows the system to provide additional information related to the monitoring of the patient to the inputting user based on the received data (see Flam, par. [0083]).

Claim 20
Claim 20 is a computer program product claim ultimately dependent from claim 16 that recites additional limitations that are the same or substantially similar to the systems of claim 11. Please refer to the rejections of claims 16 and 11.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zaleski, Banerjee, Myers, and Flam, in further view of Moturu (US PG Pub. 2016/0140320).

Claim 13
Regarding claim 13, the combination of Banerjee, Myers, and Flam teaches all the limitations of claim 11. However, Zaleski does not teach
Generating instructions for displaying a third graphical user interface on the patient computer device associated with each of the plurality of patients, the third graphical user interface including a general question section that includes at least one question prompt, a corresponding list of answer options below the question prompt, and a text box position below the corresponding list of answer options
Moturu teaches
Generating instructions for displaying a third graphical user interface on the patient computer device associated with each of the plurality of patients, the third graphical user interface including a general question section that includes at least one question prompt, a corresponding list of answer options below the question prompt, and a text box position below the corresponding list of answer options
Par. [0037], “Provision of the input can include selecting, at an input device (e.g., touch screen, voice command, keyboard, mouse, track pad, joystick, touch interface, etc.), one of a set of options describing candidate self-assessed mental health states (e.g., moods) of the individual. Provision of the input can additionally or alternatively include selecting one of a set of options describing recent life events (e.g., loss of a loved one, relationship issue, health issue, concern, etc.) of the individual. In one example, as shown in FIG. 2, the input can include a selection of one of a set of mental health states (e.g., feeling great, feeling okay, feeling poor, feeling bad), provided by an application 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Zaleski, Banerjee, Myers, and Flam the ability to provide the user with an interface comprising a general question, a list of options, and a text box below the list of options, as taught by Moturu because such a user interface can be used to collect information when there are a pre-defined set of options while still allowing the user to provide a customized response (see Moturu, par. [0037]). 

Response to Arguments
101 Rejections
Applicant's arguments filed January 27, 2021, have been fully considered but they are not persuasive.


The analysis in Step 2A, Prong 1 asks whether the claims recite an abstract idea. If the claims recite an abstract idea, then the analysis advances to Step 2A, Prong 2. The determination of whether a claim recites an abstract idea does not require every claim limitation to be part of the abstract idea (MPEP 2106.04.II.A.1). 
A mental process is a process that “concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” (MPEP 2106.04(a)(2).III).
Merely reciting the use of a computer to implement the abstract idea is not sufficient to establish that a claim does not recite a mental process. A claim that recites the use of a computer to implement a mental process can still be considered a mental process (MPEP 2106.04(a)(2).III.C). A determination that the claims do not recite a mental process based on limitations that cannot be practically performed in the human mind only occurs if there are no limitations that can practically be performed in the human mind (MPEP 2106.04(a)(2).III.A, “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.”).
In the present application, the steps that were identified as reciting a mental process were the steps describing comparing the patient data to a reference model, including threshold data for a plurality of patient measurements, and determining a status category for the patient based on that comparison. These steps are a process 
The other limitations cited by the Applicant in the Remarks (pg. 13), such as receiving the patient data from the user computer devices and transmitting the generated instructions to the healthcare provider computer to display the results, are additional limitations that are considered under Step 2A, Prong 2.
Because the claims recite limitations that can practically be performed in the human mind, and those limitations are a mental process of the types identified in MPEP 2106.04(a)(2).III, the claims recite an abstract idea, and the analysis should proceed to Step 2A, Prong 2.

With respect to the arguments directed towards showing that the claims do not recite a mathematical concept or certain methods of organizing activity, these arguments are not relevant to the current rejections made under 101 because the rejections do not allege that the claims recite a mathematical concept or certain methods of organizing human activity. Therefore, these arguments are moot.



With regard to the assertion that the claims should be eligible because the claims are “clearly more than a drafting effort designed to monopolize the alleged abstract idea” (Remarks, pg. 17), this argument is not persuasive. 
“While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.” (MPEP 2106.04.I).
Therefore, the assertion that the claims are more than a drafting effort to monopolize the alleged abstract idea by itself is not sufficient to show that the claim is eligible. The claims were analyzed according to the Alice/Mayo framework and determined to be ineligible.



The Applicant asserts that the claims integrate the abstract idea into a practical application because the claims are directed towards “[i]mprovements to the functioning of a computer, or to any other technology or technical field.” (Remarks, pg. 16, citing to MPEP 2106.05(a) [emphasis added in Applicant’s Remarks]).
Claims that provide improvements to the functioning of a computer, or to any other technology or technical field may integrate the abstract idea into a practical application. However, the determination of whether a claim recites an improvement to technology “often overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)).” (MPEP 2106.05(a)). Because the improvement cannot come from the abstract idea alone, it is the additional elements that must be analyzed to determine whether the claims are directed towards an improvement to technology. Id.

Additionally, the MPEP provides examples of  “[g]athering and analyzing information using conventional techniques and displaying the result” may not be sufficient to show an improvement to technology (MPEP 2106.05(a).II citing TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).
In the present application, the claims are directed towards receiving patient data, retrieving a reference model, determining a status category, generating instructions for display, and transmitting the generated instructions for display to a healthcare provider device in order to display the results on the healthcare provider device. This is an example of gathering information (receiving patient data and retrieving the reference models), analyzing the information (determining the status category based on the comparison of the patient data to a threshold included as part of the reference model), and displaying the results (generating instructions for display, transmitting the instructions for display, and displaying the results).
Because the present claims do not contain any additional limitations that are considered to integrate the invention into a practical application and the claims are directly comparable to “improvements” that are not considered to be improvements to technology, the arguments supporting the assertion that the claim recites an improvement to the functioning of a computer or any other technology or technical field 

With respect to the arguments regarding Step 2B, the arguments are based on the same arguments made for the claims’ eligibility under Step 2A, Prong 2. Because the claims do not recite additional limitations that are sufficient to integrate the claimed invention into a practical application, and the claims do not recite any limitations that are sufficient to amount to significantly more than the abstract idea, the claims are not eligible under Step 2B.

For at least the foregoing reasons, the arguments that the claims are eligible under 101 are not persuasive.

Prior Art Rejections
Applicant's arguments filed January 27, 2021, have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The arguments only state that the cited references do not teach specific claim limitations without providing any reasoning on why the teachings of the cited references do not teach the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GDM/Examiner, Art Unit 3686                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626